DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because Figs. 1-6 are black and white photographs. In accordance with 37 CFR §1.84(b), photographs, including photocopies of photographs, are not ordinarily permitted in utility and design patent applications. The Office will accept photographs in utility and design patent applications, however, if photographs are the only practicable medium for illustrating the claimed invention. In this case, there is no indication that photographs are the only practicable medium for illustrating the claimed invention.
Figure 7 is additionally objected to because the text is illegible due to the small font size and poor reproducibility.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: PEST DETERRENT DEVICE INCLUDING REPELLING AND COMMUNICATIONS ARRAYS.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 9, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Waldman et al. (US 20160338337), hereinafter Waldman.
Regarding claim 1, Waldman teaches of (Fig. 1) a pest deterrent device (Title, Rodent Deterrent Apparatus) comprising:
one or more sensors configured to detect a presence of a pest (motion sensor 180);
a controller configured to determine that the pest is detected based on output from the one or more sensors (controller 1100);
a repelling array configured to generate a repellant in response to the controller determining that the pest is detected (rodent deterrent apparatus 100); and
a communications array configured to wirelessly communicate (Fig. 13, wireless signal transmitter 230) with an external device (Fig. 13, wireless signal receiver 232), the communications array (230) configured to communicate with the external device to change a type of the repellent that is generated in response to the pest being detected (¶0065, wireless signal transmitter 230 is configured to send and receive signals regarding the operation of the pest deterrent apparatus, including deterrent function and the like, which Examiner notes could be from an external device and would also include the operation of the selection feature to select which of the deterrent features to activate).

Regarding claim 9, Waldman teaches of claim 1, and wherein the communications array is configured to communicate with the external device to notify a user of the external device of detection of the pest (¶0065, a wireless signal transmitter 230 is configured to send and receive signals regarding the operation of the pest deterrent apparatus, including battery level, deterrent function, and the like).

Regarding claim 12, Waldman teaches of claim 1, and further comprising a solar panel configured to supply electric current to power the controller, the repelling array, and the communications array (¶0056, a solar panel can be used as the power source).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Waldman in view of Dailey (US 8997697).
	Regarding claim 2, Waldman teaches of claim 1, and wherein the one or more sensors, the controller, the repelling array, and the communications array are disposed within a housing (within housing 100) 
Waldman does not appear to teach of the housing having a shape of an animal.
	Dailey is in the field of animal repellent and teaches of (Fig. 5) wherein the one or more sensors (sensors 56), the controller (processor 62), the repelling array (speaker 64 and motor 66), and the communications array (processor 62 communicates with the components within the housing 12) are disposed within a housing having a shape of an animal (Fig. 1, agricultural security assembly 10 is in the shape of a dog).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Waldman to incorporate the teachings of Dailey of wherein the one or more sensors, the controller, the repelling array, and the communications array are disposed within a housing having a shape of an animal in order to repel pests by using the shape of a predator and to make the sound deterrent more realistic by matching it with the shape of an animal. 

Regarding claim 8, Waldman teaches of claim 1 and wherein the one or more sensors, the controller, the repelling array, and the communications array are disposed within a housing (Fig. 1, within housing 100).
Waldman does not appear to teach of the repellant array includes a motor configured to move a segment of the housing responsive to the pest being detected.
Dailey teaches of (Fig. 5) wherein the one or more sensors (56), the controller (62), the repelling array (64 and 66), and the communications array (processor 62 communicates with the components within the housing 12) are disposed within a housing (12) and the repellant array includes a motor (66) configured to move a segment of the housing (housing 12) responsive to the pest being detected (Col. 2 lines 55-Col. 3 line 5, motor 66 is coupled to the head portion 14 of the housing 12 and is electrically coupled to the processor 62 to urge the head portion 14 to move when the processor is actuated after detecting an animal).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Waldman to incorporate the teachings of Dailey of the repellant array includes a motor configured to move a segment of the housing responsive to the pest being detected in order to imitate an animal and make the device more realistic. 

Claims 3, 13, 14, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Waldman in view of Tait (US 9247714).
Regarding claim 3, Waldman teaches of claim 1 but does not appear to teach of wherein the one or more sensors include an infrared sensor configured to detect the presence of the pest.
Tait is in the field of animal deterrent and teaches of wherein (Fig. 5) the one or more sensors include an infrared sensor (infrared sensor 67) configured to detect the presence of the pest (Col. 2 lines 35-45, IR sensor 67 detects an animal heat signature 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Waldman to incorporate the teachings of Tait of wherein the one or more sensors include an infrared sensor configured to detect the presence of the pest in order to use a well-known and reliable sensor. 

Regarding claim 13, Waldman teaches of (Fig. 1) a pest deterrent device (Title) comprising:
an outer housing (main housing 102);
one or more processors disposed in the outer housing and configured to detect a presence of the pest (¶0065, controller 1100 has a microprocessor 210 to control the deterrent features and sensors);
a repellant device configured to generate a repellant responsive to the presence of the pest being detected (rodent deterrent apparatus 100); and
a communication device configured to wirelessly communicate (Fig. 13, wireless signal transmitter 230) with a mobile device (Fig. 13, wireless signal receiver 232), the communication device configured to receive instruction from the mobile device to remotely change the repellant that is generated by the repellant device responsive to the presence of the pest being detected (¶0065, wireless signal transmitter 230 is configured to send and receive signals regarding the operation of the pest deterrent apparatus, including deterrent function and the like, which Examiner notes could be from the mobile device 232 and would include the selection feature to select which of the deterrent features to activate).
Waldman does not appear to teach of an infrared (IR) sensor disposed on or within the outer housing, the IR sensor configured to detect heat indicative of a pest;
one or more processors disposed in the outer housing and configured to detect a presence of the pest based on the heat detected by the IR sensor.
Tait teaches of (Fig. 5) an infrared (IR) sensor (infrared sensor 67) disposed on or within the outer housing (housing 22 and 24), the IR sensor configured to detect heat indicative of a pest (Col. 2 lines 35-45, IR sensor 67 detects an animal heat signature 12);
one or more processors disposed in the outer housing and configured to detect a presence of the pest based on the heat detected by the IR sensor (passive infrared sensor module PCB 66). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Waldman to incorporate the teachings of Tait of an infrared (IR) sensor disposed on or within the outer housing, the IR sensor configured to detect heat indicative of a pest;
one or more processors disposed in the outer housing and configured to detect a presence of the pest based on the heat detected by the IR sensor in order to use a well-known and reliable sensor.

Regarding claim 14, Waldman teaches of claim 13, wherein (Fig. 1) the repellant device includes one or more of:
a speaker (speaker 142) configured to generate a sound in response to the presence of the pest being detected (¶0064, speaker 142 may emit a deterring sound); 
a pump configured to spray a chemical in response to the presence of the pest being detected; or
a motor configured to move a first segment of the outer housing relative to a second segment of the outer housing in response to the presence of the pest being detected (of the three options, Waldman teaches of the speaker).

Regarding claim 18, Waldman teaches of a method comprising (Fig. 1):
detecting a presence of a pest outside of an outer housing (housing 102) of a pest deterrent device (motion sensor 180 detects a pest outside of housing 102);
generating a repellant in response to detecting the presence of the pest (rodent deterrent apparatus 100); and
wirelessly communicating with an external device to remotely change the repellant that is generated in response to detecting the presence of the pest (¶0065, wireless signal transmitter 230 is configured to send and receive signals regarding the operation of the pest deterrent apparatus, including deterrent function and the like, which Examiner notes would include the selection feature to select which of the deterrent features to activate).
Waldman does not teach of using an infrared (IR) sensor. 
Tait teaches of (Fig. 5) detecting a presence of a pest outside of an outer housing of a pest deterrent device (housing 22 and 24) using an infrared (IR) sensor (infrared sensor 67). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Waldman to incorporate the teachings of Tait of using an infrared (IR) sensor in order to use a well-known and reliable sensor.

Regarding claim 19, Waldman as modified teaches of claim 18, and wherein (Fig. 1) generating the repellant includes one or more of:
generating a sound using a speaker of the pest deterrent device in response to the presence of the pest being detected (¶0064, speaker 142 may emit a deterring sound);
spraying a chemical from the pest deterrent device in response to the presence of the pest being detected; or
moving a first segment of the outer housing relative to a second segment of the outer housing in response to the presence of the pest being detected (of the three options, Waldman teaches of the speaker).

Regarding claim 20, Waldman as modified teaches of claim 18, and further comprising (Fig. 13):
wirelessly communicating a warning of a low state of charge of a battery of the pest deterrent device to the external device (¶0065, wireless signal transmitter 230 is configured to send and receive signals regarding the operation of the pest deterrent apparatus, including battery level).

Claims 4, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Waldman in view of Gharabegian (US 20190078347).
Regarding claim 4, Waldman teaches of claim 1, but does not appear to teach of further comprising a camera configured to record one or more of an image or a video responsive to the presence of the pest being detected, and wherein the communications array is configured to wirelessly communicate the one or more of the image or the video to the external device.
Gharabegian is in the field of animal deterrent and teaches of further comprising a camera configured to record one or more of an image or a video responsive to the presence of the pest being detected (¶0094, after the sensor 160 is activated, it may communicate a signal, command, and/or message to a camera to activate a camera to capture images and/or video), and wherein the communications array is configured to wirelessly communicate the one or more of the image or the video to the external device (¶0094, camera 137 communicates the capture images, video, and/or audio to a cellular transceiver 195).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Waldman to incorporate the teachings of Gharabegian of further comprising a camera configured to record one or more of an image or a video responsive to the presence of the pest being detected, and wherein the communications array is configured to wirelessly communicate the one or more of the image or the video to the external device in order to record what kind of pests are being detected. 

Regarding claim 10, Waldman teaches of claim 1, but does not appear to teach of wherein the communications array is configured to communicate with another pest deterrent device to notify the other pest deterrent device of detection of the pest.
Gharabegian teaches of wherein the communications array is configured to communicate with another pest deterrent device to notify the other pest deterrent device of detection of the pest (¶0147, a processor and/or controller 1535 may be located in an electronic insect disabling device 1505 (in addition and/or as an alternative to a switching assembly 1513) and may receive signals from another processor and/or controller in an intelligent umbrella and/or robotic shading system 1500, which Examiner notes means that the processor 1535 in one intelligent umbrella 1500 can communicate with another intelligent umbrella 1500, including notifying the detection of the pest).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Waldman to incorporate the teaches of Gharabegian of wherein the communications array is configured to communicate with another pest deterrent device to notify the other pest deterrent device of detection of the pest in order to connect the pest deterrent devices in a network and can work together to deter pests in multiple locations. 

Regarding claim 11, Waldman teaches of claim 1, but does not appear to teach of further comprising a location device configured to determine a location of the pest deterrent device, wherein the communications array is configured to communicate the location to the external device.  
Gharabegian teaches of further comprising a location device configured to determine a location of the pest deterrent device (¶0078, GPS transceiver 405 to measure a geographic location of the modular umbrella system), wherein the communications array is configured to communicate the location to the external device (¶0078-79, GPS transceiver 405 may communicate such geographic location to a microcontroller 408 and can communicate that to a portable computing device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Waldman to incorporate the teachings of Gharabegian of further comprising a location device configured to determine a location of the pest deterrent device, wherein the communications array is configured to communicate the location to the external device in order to keep track of where the devices are. 

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Waldman in view of Smith (US 20170318797).
Regarding claim 5, Waldman teaches of claim 1, and wherein (Fig. 1) the repelling array includes a speaker (speaker 142) configured to generate a sound in response to the pest being detected as the repellant (¶0064, speaker 142 may emit a deterring sound). 
Waldman does not appear to teach of wherein the communications array is configured to communicate with the external device to one or more of: (a) remotely change the sound that is generated in response to the pest being detected or (b) remotely change a volume of the sound that is generated in response to the pest being detected.
Smith is in the field of animal repellent and teaches of wherein the communications array is configured to communicate with the external device (¶0035, communicates wirelessly with an external device) to one or more of: (a) remotely change the sound that is generated in response to the pest being detected (¶0034-35, the speaker 128 may be configured to emit a variety of animal sounds which can be changed, deleted, or added from a computer, smartphone, and the like) or (b) remotely change a volume of the sound that is generated in response to the pest being detected (¶0038, housing 102 may also include a volume control, which Examiner notes one of ordinary skill in the arts would be able to set the volume control to be remotely controlled, similar to the speaker 128 configuration with wireless devices).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Waldman to incorporate the teachings of Smith of wherein the communications array is configured to communicate with the external device to one or more of: (a) remotely change the sound that is generated in response to the pest being detected or (b) remotely change a volume of the sound that is generated in response to the pest being detected in order to customize the sound to the specific targeted pests. 

Regarding claim 6, Waldman as modified teaches of claim 5, and Smith further teaches of wherein the controller is configured to receive a customized recording for the sound from the external device via the communications array (¶0034-35, the speaker 128 may be configured to emit a variety of animal sounds which can be changed, deleted, or added from a computer, smartphone, and the like).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Waldman in view of Nelson (US 8904968).
Regarding claim 7, Waldman teaches of claim 1, and a scent deterrent (Fig. 1, scent deterrent 160). 
Waldman does not appear to teach of wherein the repelling array includes a pump assembly configured to spray a liquid in response to the pest being detected.
Nelson is in the field of animal repellent and teaches of wherein the repelling array includes a pump assembly configured to spray a liquid in response to the pest being detected (Fig. 3, Col. 5 lines 22-32, pump 46 us automatically activated to spray a liquid when sensor 38 detects an animal).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Waldman to incorporate the teachings of Nelson of wherein the repelling array includes a pump assembly configured to spray a liquid in response to the pest being detected in order to widely and quickly spray the scent. 

Claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Waldman as modified by Tait, as applied in claim 13, and further in view of Gharabegian (US 20190078347).
Regarding claim 15, Waldman as modified teaches of claim 13, but does not appear to teach of further comprising a camera configured to record one or more of an image or a video responsive to the presence of the pest being detected.
	Gharabegian teaches of further comprising a camera configured to record one or more of an image or a video responsive to the presence of the pest being detected (¶0094, after the sensor 160 is activated, it may communicate a signal, command, and/or message to a camera to activate a camera to capture images and/or video).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Waldman to incorporate the teachings of Gharabegian of further comprising a camera configured to record one or more of an image or a video responsive to the presence of the pest being detected in order to record what kind of pests are being detected.

	Regarding claim 17, Waldman as modified teaches of claim 13, but does not appear to teach of wherein the communication device is configured to communicate with another pest deterrent device to notify the other pest deterrent device of detection of the pest.
	Gharabegian teaches of wherein the communication device is configured to communicate with another pest deterrent device to notify the other pest deterrent device of detection of the pest (¶0147, a processor and/or controller 1535 may be located in an electronic insect disabling device 1505 (in addition and/or as an alternative to a switching assembly 1513) and may receive signals from another processor and/or controller in an intelligent umbrella and/or robotic shading system 1500, which Examiner notes means that the processor 1535 in one intelligent umbrella 1500 can communicate with another intelligent umbrella 1500, including notifying the detection of the pest).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Waldman of Gharabegian of wherein the communications array is configured to communicate with another pest deterrent device to notify the other pest deterrent device of detection of the pest in order to connect the pest deterrent devices in a network and can work together to deter pests in multiple locations.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Waldman as modified by Tait, as applied in claim 13, and further in view of Smith (US 20170318797).
	Regarding claim 16, Waldman as modified teaches of claim 13, but does not appear to teach of wherein the one or more processors are configured to receive, from the mobile device, a customized recording for a sound that is generated as the repellant.
	Smith teaches of wherein the one or more processors are configured to receive, from the mobile device, a customized recording for a sound that is generated as the repellant (¶0034-35, the speaker 128 may be configured to emit a variety of animal sounds which can be changed, deleted, or added from a computer, smartphone, and the like).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Waldman to incorporate the teachings of Smith of wherein the one or more processors are configured to receive, from the mobile device, a customized recording for a sound that is generated as the repellant in order to customize the sound to the specific targeted pests.

Conclusion
The cited references made of record in the contemporaneously filed PTO-892 form and not relied upon in the instant office action are considered pertinent to applicant's disclosure, and may have one or more of the elements in Applicant’s disclosure and at least claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOE TRAN whose telephone number is (571)272-8530. The examiner can normally be reached M-Th 7:30am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Z.T./           Examiner, Art Unit 3647                                                                                                                                                                                             

/BRADY W FRAZIER/           Primary Examiner, Art Unit 3647